Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Applicant's amendments and accompanying remarks filed on May 05, 2022 have been entered and considered. Claims 38 – 39 and 50 have been canceled. Claims 35 – 37, 40 – 49 and 51 – 54 are pending in this application. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 102 and the 102/103 rejections over Bowlin as detailed in Office action dated January 05, 2022. The invention as currently claimed is not found to be patentable for reasons herein below.  

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 35 – 37, 40 – 49 and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Bowlin et al. US 20070225631 A1 (Bowlin) in view of Purcell et al. US 2017/0233536 A1 (Purcell).  

Considering claims 35, 37, 40 – 43, 47 - 48  and 54, Bowling teaches [0047], [0060], [0061], [0127], [0207], [0245], [0225] and [0180]) a reconstructed filament wherein the reconstructed filament comprises natural protein  fibrils (collagen, elastin) and an additive, for example pectin, starch, carboxymethyl, cellulose, polyacrylamides and polyacrylamides. Further, Bowlin does not recognize that the fibrils comprise mechanically subdivided natural collagen fibers, nor that the fibers are wet-blue (chrome tanned) or tanned hides. However, Purcell teaches a method for producing a biofabricated material from collagen or collagen-like proteins. The collagen or collagen-like proteins are isolated from animal sources or produced by recombinant DNA techniques or by chemical synthesis. The collagen or collagen-like proteins are fibrillated, crosslinked, dehydrated and lubricated thus forming the biofabricated material having a substantially uniform network of collagen fibrils [Abstract]. Thus, teaching a mechanical method for subdividing the collagen into fibrils. Furthermore, Purcell discloses at [0018] that the strengths, microscale porosity, and density of fibrils in a top grain leather allow tanning or fatliquoring agents to penetrate it, thus stabilizing and lubricating the collagen fibrils, producing a soft, smooth and strong leather that people desire. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to select top grain tanned collagen fiber as the source for fibrillating the collagen into fibrils when it is desired to provide the final product with stabilized and lubricated fibrils.  

Considering claim 36, Bowlin teaches at [0245] a reconstructed filament wherein the reconstructed filament comprises natural protein fibrils and an additive, wherein the reconstructed filament comprises natural protein fibrils in an amount of between 70 and 99.9 % by weight of  the filament and an additive between 0.1 and 30 % by weight of the filament. Thus, anticipating all limitations in claim 2. 

Considering claim 39, because the fibrils are from natural collagen, it is reasonable to expect that the length of one or more of the fibrils is different that the length of the reconstructed filament. 

Considering claims 44 – 46, Bowlin is relied upon as set forth above in the rejection of claim 35. Further, Bowlin does not specifically recognize the claimed properties of strength and elongation. However, these properties are expected to be inherent to the prior art product. Support for said presumption is found in the use of like materials (i.e. collagen fibrils derived from natural collagen fibers that have been fibrillated, and the presence of same additives, such as carboxymethyl cellulose, polyethylene glycol or alginates, which are used in the same proportion). The burden is upon Applicant to prove otherwise. In re Fitzgerald 205 USPQ 594.  

Considering claims 49 – 50, the product taught by Bowlin is considered to meet the general definition of a wool, as it is considered to be filamentous mass, which comprises the collagen derived fiber and additives.

Claims 51 – 53 are rejected under 35 U.S.C. 103 as being unpatentable over Bowlin et al. US 20070225631 A1 (Bowlin) in view of ) in view of Purcell et al. US 2017/0233536 A1 (Purcell) and further in view of Matsuda et al. JP 2009221615 A (Matsuda). English abstract of the Matsuda reference is relied upon herein.   

Considering claims 51- 53, Bowlin I view of Purcell does not specifically recognize that the reconstructed filament is a yarn. However, Matsuda teaches a continuous collagen single yarn as a collagen thread used for production of a surgical suture used in medical applications in living body or on a body surface or the like of a living body, various film-shaped, cloth-shaped, bag-shaped, and tube-shaped articles used for supply material and prosthetics in the system engineering field or regeneration medical field, or a pharmaceutical carrier, that is free from broken thread when being wound on a winding tool after spinning and free from mutual adhesion of yarns in the wound state. Therefore, it would have been obvious to one of skill in the art before the effective filing date of this application to use Bowlin’s filament to form Matsuda’s yarn when it is desired to provide the yarn with tissue growth properties [Bowlin at 0003].   

Response to Arguments

Applicant's amendments and accompanying remarks filed on May 05, 2022 have been entered and considered. In view of amendment, and after careful consideration of Applicant’s arguments, the examiner has withdrawn the 102 and the 102/103 rejections over Bowlin as detailed in Office action dated January 05, 2022. The invention as currently claimed is not found to be patentable for reasons herein above. 

Applicant's arguments against the 103 rejections filed on May 05, 2022 have been fully considered but they are found to be not persuasive for the following reasons.

Applicant traverses the 103 rejections over Bowlin in view Purcell on the basis that Bowlin does not disclose or suggest that the fibers are formed from or include “natural protein fibrils,” as claimed. Instead, Bowlin discloses that the fibers are formed from fragments of protein in a solution. For example, Bowlin discloses that the proteins used to form the fibers include “protein fragments, protein analogs, and conservative amino acid substitutions...” /d. at {| [0048]. Additionally, Bowlin discloses “when producing fibers using electroprocessing techniques, especially electrospinning, it is preferable to use the monomer of the polymer fiber to be formed.” /d. at [0186] (emphasis added). In short, Bowlin teaches a technique for forming fibers from protein fragments and amino acids, not from a material with the three-dimensional structure of a “fibril.” Accordingly, Bowlin does not disclose or suggest a “reconstructed filament... comprising natural protein fibrils and an additive,” as recited by independent claims 35, 49, and 54.

In response, the examiner submits that said fragment collagen are expected to comprise the claimed fibrils as these are intrinsically present in the collagen macromolecules. 

Applicant further argues that Purcell does not disclose or suggest that the fibrils originate from natural protein fibers that have been “mechanically subdivided.” For example, Purcell does not disclose that the animal-derived collagen material is subjected to a mechanical disintegration technique, such as grinding, ultrasound sonication, or stone milling, prior to the introduction of salts to induce fibrillation. 

In response, the examiner submits that as set forth above, Purcell teaches a method for producing a biofabricated material from collagen or collagen-like proteins. The collagen or collagen-like proteins are isolated from animal sources or produced by recombinant DNA techniques or by chemical synthesis. The collagen or collagen-like proteins are fibrillated, crosslinked, dehydrated and lubricated thus forming the biofabricated material having a substantially uniform network of collagen fibrils [Abstract]. Thus, teaching a mechanical method for subdividing the collagen into fibrils. The rejection s proper and it is maintained.    
Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricardo E. Lopez whose telephone number is 571-270-1150.  The examiner can normally be reached Monday to Friday from 8:30 AM to 5:00 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-270-2150.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/REL/
Ricardo E. Lopez
Patent Examiner, Art Unit 1786





/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789